DETAILED ACTION
This is Final Office Action in response to amendment filed on June 29, 2022. Claims 1-20 are pending.
Information Disclosure Statement
The references listed in the IDSs filed on June 29, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Response to Arguments
Applicant's arguments regarding the 101 issues “a human mind cannot scan a data storage device or delete file objects” (response 6/29/2022, pages 3-4) have been fully considered but they are not persuasive. 
First, the merely cited “scanning, by a processing device, a data storage device wherein the data storage device comprises multiple certificates associated with file system objects”, particularly in light of the MPEP 2106.04(a)(2)(III)(C) guidance on the interplay between limitations that require a computer and the mental process abstract idea grouping:
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). So, the merely claiming concept that performed on a generic computer, or in a computer environment or using a computer as a tool to perform the concept, in these situations, the claim is considered to recite a mental process. In evaluating whether a claim that requires a computer recites a mental process, turning to the spec, [0013] describes further that “the scan may access the file system objects to check the validity of the certificates or may receive a list of invalid certificates and subsequently delete the corresponding file system objects.” From that, it would seem the broadest reasonable interpretation “BRI” of this “scanning” is still mentally performable, as a human mind can observe and scan a received list of invalid certificates. This seems supported as well in [0037] which describes the scanning includes, “check certificates individually or may receive a list of invalid certificates from a certificate server or certificate authority 120. Determining which file system objects can be deleted may be done with or without accessing the file system object itself. For example, scanning inspection module 236 may check the validity of one or more certificates on data store 212B to identify which file system objects may be removed from data store 212A.” In light of the spec, It still would read the BRI of the claimed scanning as mentally performable. While the use of the computer, processing device, storage device, etc. as a tool to list the certificates may be required, one can mentally process through the list and determine/evaluate if a certificate is invalid based on any criteria. This explicitly does not require accessing the file system objects and would still appear to fit as a mentally performable judgement/evaluation under MPEP 2106.04(a)(2)(III) and MPE 2106.04(a)(2)(III)(C). 
In the interest of compact prosecution, the examiner suggest to amend the claims to in-cooperate the specification “deleting” including as in [0048] and [0055] “deletion of the file system object may involve permanently removing the file system object from the file system or moving the file to a different location as may occur for archiving or quarantining purposes,” instead of nothing more than storing/moving/deleting the file based on the mental identification of being invalid, which is not a meaningful limitation and does not provide integration into a practical application. At Step 2B the spec itself indicates that deletion is part of “traditional file systems” as in [0014] which can evidence this is well-understood, routine, and conventional. Please see 2106.05(d)(ii) and “v. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 12 recites a system, and independent claim 17 recites a non-transitory machine-readable storage medium. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims 1 and 12 recite scanning a data storage device; iterating through the multiple certificates to identify a set of certificates, wherein the set of certificates comprises invalid certificates; and deleting the file system objects associated with the invalid certificates. The independent claim 17 recites receive a request to access a file system object of a first data storage device; identify a certificate associated with the file system object; determine that multiple certificates in the second data storage device are invalid; and deleting the file system objects associated with the invalid certificates.
These scanning, iterating, identifying and deleting data are acts that can be practically performed in the human mind. Such mental scanning, iterating, identifying and deleting fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of scanning, iterating, initiating and deleting data certificates using the computer components as a tool. While this type of automation improves the storage file system’s archiving or quaranting, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claim 2 and claim 4, recites initiating, determining, transmitting and receiving steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 3, recites receiving, determining, transmitting and providing access steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 5-6, recites scanning and deleting steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 7, recites checking steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 8-11, recites identifying, determining, transmitting and providing access steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 13-16 and 18-20 are similar to claims 1-11 above. Therefore, they are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,791,109. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 1 of the instant application are found in claim 1 of Agarwal except “initiating a creation of a file system object in a first data storage node; determining an expiration time for the file system object in view of an expiration policy; transmitting a request to create a certificate” have been omitted. Given the fact that the ‘526 invention has broader applications. However, claim 2 of ‘526 recites “initiating a creation of a file system object in a first data storage node; determining an expiration time for the file system object in view of an expiration policy; transmitting a request to create a certificate.” Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 11 and 16 to arrive at the claims 1, 2 and 17 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
Claims Comparison Table:
                                                     ‘526                ‘109
Claims       1-2	   1          
                   3	2              
                   4                   3
                  5                    4
                  6                    5
                  7	6
                   8	7
                   9	8
                    10	9
                     11	10
                     12-13	11
                     14	12
                     15	13
                     16	14
                      17-18	16
                      19	17
                      20	18                  
Instant application #16991526
US Patent # 10791109
Claim 1. A method comprising: 











scanning, by a processing device, a data storage device, wherein the data storage device comprises multiple certificates associated with file system objects stored on a plurality of data storage devices; 



iterating through the multiple certificates to identify a set of certificates, wherein the set of certificates comprises invalid certificates; and 

responsive to identifying the set of certificates, deleting the file system objects in the plurality of different storage devices. 

2. The method of claim 1, further comprising: initiating, by the processing device, a creation of a file system object of the file system objects in a first data storage node of the plurality of different data storage nodes; determining, by the processing device, an expiration time for the file system object in view of an expiration policy; transmitting, by the processing device, a request to create a certificate, the certificate being associated with the file system object and indicating the expiration time; and upon receiving the certificate associated with the file system object, causing the certificate to be stored with the multiple certificates in a data storage node that is different from the first data storage node, wherein the certificate is to indicate whether the file system object is valid at a point in time. 

3. The method of claim 2, further comprising: receiving a request to access the file system object; determining the certificate associated with the file system object is valid in response to a current time preceding the expiration time of the certificate; and providing access to the file system object in response to determining the certificate is valid. 

4. The method of claim 2, wherein the certificate associated with the file system object further comprises at least one of an identifier of the file system object, a path of the file system object, or a hash of the file system object. 

5. The method of claim 2, further comprising scanning a plurality of file system objects, and deleting a subset of the plurality of file system objects in response to determining that certificates corresponding to the subset of the plurality of file system objects are invalid. 

6. The method of claim 1, further comprising determining additional certificates are invalid in response to receiving a message identifying the additional certificates as invalid certificates, and wherein initiating the deletion further comprises running an operation to delete each file system object associated with the additional certificates from the plurality of different data storage nodes. 

7. The method of claim 2, further comprising checking a validity status of the certificate each time access to the file system object is requested. 

8. The method of claim 2, further comprising: identifying an access rate for the file system object, the access rate indicating the number of times the files system object was accessed during a period of time; and determining in view of the access rate how often to inspect a validity of the certificate associated with the file system object, wherein in response to the access rate exceeding a threshold rate the file system object may be accessed without inspecting the validity of the certificate. 

9. The method of claim 2, wherein transmitting the request to create a certificate associated with the file system object comprises transmitting a certificate signing request over a network to at least one of a public certificate authority or a private certificate authority. 

10. The method of claim 2, wherein the certificate is stored with the plurality of certificates on a device separate from a storage device storing the file system object. 

11. The method of claim 2, wherein initiating the creation of the file system object comprises: selecting the first storage node from a plurality of storage nodes associated with a distributed file system; and sending a request over a network to an intermediate storage node that creates the file system object on the first storage node. 

12. A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to: scan a data storage node, wherein the data storage node comprises multiple certificates associated with file system objects in a plurality of different data storage nodes; iterate through the multiple certificates to determine a set of certificates, wherein the set of certificates comprises certificates that are invalid; and initiate a deletion of the file system objects in the plurality of different storage nodes. 

13. The system of claim 12, wherein the processing device is further to: initiate a creation of a file system object of the file system objects in a first data storage node of the plurality of different data storage nodes; determine an expiration time for the file system object in view of an expiration policy; transmit a request to create a certificate, the certificate being associated with the file system object and indicating the expiration time; and upon receiving the certificate associated with the file system object, cause the certificate to be stored with the multiple certificates in a data storage node that is different from the first data storage node, wherein the certificate is to indicate whether the file system object is valid at a point in time. 

14. The system of claim 13, wherein the processing device further to: receive a request to access the file system object; determine the certificate associated with the file system object is valid in response to a current time preceding the expiration time of the certificate; and providing access to the file system object in response to determining the certificate is valid. 

15. The system of claim 13, wherein the certificate associated with the file system object further comprises at least one of an identifier of the file system object, a path of the file system object, or a hash of the file system object. 

16. The system of claim 13, wherein the processing device is further to scan a plurality of file system objects and delete a subset of the plurality of file system objects in response to determining that certificates corresponding to the subset of the plurality of file system objects are invalid. 

17. A non-transitory machine-readable storage medium storing instructions that cause a processing device to: receive a request to access a file system object of a first data storage node; identify a certificate associated with the file system object, the certificate being stored in a second data storage node that is different from the first data storage node; determine that multiple certificates in the second data storage node are invalid, wherein the multiple certificates comprise the certificate and are associated with file system objects in a plurality of different data storage nodes; and initiating a deletion of the file system objects in the plurality of different storage nodes in response to the determining the multiple certificates are invalid. 

18. The non-transitory machine-readable storage medium of claim 17, wherein the instructions further cause the processing device to: initiate a creation of a file system object of the file system objects in a first data storage node of the plurality of different data storage nodes; determine an expiration time for the file system object in view of an expiration policy; transmit a request to create a certificate, the certificate being associated with the file system object and indicating the expiration time; and upon receiving the certificate associated with the file system object, cause the certificate to be stored with the multiple certificates in a data storage node that is different from the first data storage node, wherein the certificate is to indicate whether the file system object is valid at a point in time. 

19. The non-transitory machine-readable storage medium of claim 18, wherein the processing device is further to determine the certificate associated with the file system object is valid in response to a current time preceding an expiration time of the certificate. 

20. The non-transitory machine-readable storage medium of claim 18, wherein the certificate associated with the file system object further comprises at least one of an identifier of the file system object, a path of the file system object, or a hash of content of the file system object.
 Claim 1. A method comprising: 
initiating a creation of a file system object in a first data storage node; 
determining an expiration time for the file system object in view of an expiration policy; 
transmitting, by the processing device, a request to create a certificate, the certificate being associated with the file system object and indicating the expiration time; 
upon receiving the certificate associated with the file system object, causing the certificate to be stored with a plurality of certificates in a second data storage node that is different from the first data storage node, wherein the certificate is to indicate whether the file system object is valid at a point in time; 
determining that multiple certificates in the second data storage node are invalid, wherein the multiple certificates comprise the certificate and are associated with file system objects in a plurality of different data storage nodes; and 
initiating a deletion of the file system objects in the plurality of different storage nodes in response to the determining the multiple certificates are invalid. 

   


















 
2. The method of claim 1, further comprising: receiving a request to access the file system object; determining the certificate associated with the file system object is valid in response to a current time preceding the expiration time of the certificate; and providing access to the file system object in response to determining the certificate is valid. 

    3. The method of claim 1, wherein the certificate associated with the file system object further comprises at least one of an identifier of the file system object, a path of the file system object, or a hash of the file system object. 

    4. The method of claim 1, further comprising scanning a plurality of file system objects, and deleting a subset of the plurality of file system objects in response to determining that certificates corresponding to the subset of the plurality of file system objects are invalid. 

 5. The method of claim 1, wherein the determining that multiple certificates are invalid comprises receiving a message identifying a plurality of invalid certificates, and wherein initiating the deletion comprises running an operation to delete each of the file system objects in the plurality of different storage nodes. 




 6. The method of claim 1, further comprising checking a validity status of the certificate each time access to the file system object is requested. 

7. The method of claim 1, further comprising: identifying an access rate for the file system object, the access rate indicating the number of times the files system object was accessed during a period of time; and determining in view of the access rate how often to inspect a validity of the certificate associated with the file system object, wherein in response to the access rate exceeding a threshold rate the file system object may be accessed without inspecting the validity of the certificate. 

    8. The method of claim 1, wherein transmitting the request to create a certificate associated with the file system object comprises transmitting a certificate signing request over a network to at least one of a public certificate authority or a private certificate authority. 

    9. The method of claim 1, wherein the certificate is stored with the plurality of certificates on a device separate from a storage device storing the file system object. 

    10. The method of claim 1, wherein initiating the creation of the file system object comprises: selecting the first storage node from a plurality of storage nodes associated with a distributed file system; and sending a request over a network to an intermediate storage node that creates the file system object on the first storage node. 

    11. A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to: initiate a creation of a file system object in a first data storage node; determine an expiration time for the file system object in view of an expiration policy; transmit a request to create a certificate, the certificate being associated with the file system object and indicating the expiration time; in response to receipt of the certificate associated with the file system object, cause the certificate to be stored with a plurality of certificates in a second data storage node that is different from the first data storage node, wherein the certificate is to indicate whether the file system object is valid at a point in time; determine that multiple certificates in the second data storage node are invalid, wherein the multiple certificates comprise the certificate and are associated with file system objects in a plurality of different data storage nodes; and initiate a deletion of the file system objects in the plurality of different storage nodes in response to the determining the multiple certificates are invalid. 

   



12. The system of claim 11, wherein the processing device further to: receive a request to access the file system object; determine the certificate associated with the file system object is valid in response to a current time preceding the expiration time of the certificate; and providing access to the file system object in response to determining the certificate is valid. 

    13. The system of claim 11, wherein the certificate associated with the file system object further comprises at least one of an identifier of the file system object, a path of the file system object, or a hash of the file system object. 

    14. The system of claim 11, wherein the processing device is further to scan a plurality of file system objects and delete a subset of the plurality of file system objects in response to determining that certificates corresponding to the subset of the plurality of file system objects are invalid. 


    16. A non-transitory machine-readable storage medium storing instructions that cause a processing device to: receive a request to access a file system object of a first data storage node; identify a certificate associated with the file system object, the certificate being stored in a second data storage node that is different from the first data storage node; determine that multiple certificates in the second data storage node are invalid, wherein the multiple certificates comprise the certificate and are associated with file system objects in a plurality of different data storage nodes; and initiating a deletion of the file system objects in the plurality of different storage nodes in response to the determining the multiple certificates are invalid. 

    




















17. The non-transitory machine of claim 16, wherein the processing device is further to determine the certificate associated with the file system object is valid in response to a current time preceding an expiration time of the certificate. 
18. The non-transitory machine-readable storage medium of claim 16, wherein the certificate associated with the file system object further comprises at least one of an identifier of the file system object, a path of the file system object, or a hash of content of the file system object. 


     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fossen et al. (US 20080155691 A1) in view of Thornton et al. (US 2005/0076203 A1).
Regarding claim 1, similar claim 12 and claim 17, Fossen discloses a method comprising: 
Scanning (file scanning processing of Fig.5 and ¶[0025]), by a processing device (Fig.5), a data storage device (file scanning processing of Fig.5), wherein the data storage device comprises multiple certificates (associated certificate chain 520 of Fig.5) associated with file system objects in a plurality of different data storage devices; and
iterating through the multiple certificates to determine a set of certificates, wherein the set of certificates comprises invalid certificates that are (determine undesired file of Fig.5. please notes that the undesired file corresponding to the claimed “invalid”); 
Fossen, however, does not explicitly disclose initiating a deletion of the file system objects in the plurality of different storage nodes.
Thornton discloses iterating scan address including certificated (step 1204-1206 of Fig.12, ¶[0086], Thornton), and checking for revoked or invalid certificates (step 1308-1310 of Fig.13, ¶[0081] and [0084], Thornton) and initiating a deletion of the file system objects in the plurality of different storage nodes (¶[0086], Thornton).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Fossen and Thornton before them to modify the feature of deleting the file system object in response to receiving a request to access the file system object associated with the invalid certificate for security’s purposes in file system’s management, as taught by Thornton. The motivation of doing so would have been to provide greater security in management system over infrastructure networks.
Regarding claim 6, Fossen/Thornton combination discloses determining additional certificates are invalid in response to receiving a message identifying the additional certificates as invalid certificates (¶[0081] and [0084], Thornton), and wherein initiating the deletion further comprises running an operation to delete each file system object associated with the additional certificates from the plurality of different data storage nodes (¶[0081], [0084] and [0086], Thornton).
Allowable Subject Matter
Claims 2-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, similar claim 13 and claim 18, Fossen/Thornton combination discloses all of the claimed limitations as discussed above, except “initiating a creation of a file system object of the file system objects in a first data storage node of the plurality of different data storage nodes; determining an expiration time for the file system object in view of an expiration policy; transmitting a request to create a certificate, the certificate being associated with the file system object and indicating the expiration time; and upon receiving the certificate associated with the file system object, causing the certificate to be stored with the multiple certificates in a data storage node that is different from the first data storage node, wherein the certificate is to indicate whether the file system object is valid at a point in time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fossen et al. (US 20080155691 A1) discloses DETECTION OF UNDESIRED COMPUTER FILES USING DIGITAL CERTIFICATES.
Thornton et al. (US 20050069136 A1) disclose Automated Digital Certificate Renewed.
Pelton et al. (US 9634834 B1) disclose distributed cryptographic management for computer systems.
Stuart et al. (US 8281087 B2) disclose method, system, and program implementing retention policies to archive records.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                     
September 22, 2022